November 5, 2010 VIA FACSMILE AND EDGAR Ms. Barbara Jacobs Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE: GigaMedia Limited (File no. 0-30540) Form 20-F for the Fiscal Year Ended December 31, 2009 Filed June 30, 2010 Request for Extension to Comment Letter Response Dear Ms. Jacobs: I refer to our telephone call on November 5, 2010.GigaMedia Limited (the “Company”) confirms that it will respond to the comments of the Staff set forth in the Staff’s letter dated October 21, 2010 (the “Comment Letter”) no later than November 15, 2010 and hereby requests an extension of time until such date for its response.The extension will enable the Company to more fully review and respond to the issues presented in the Comment Letter with its key personnel and external auditors. If you have any questions regarding the foregoing, please contact Alec Tracy in Skadden Arps’ Hong Kong office at +You may also contact Skadden Arps’ D.C. Office at (202) 371 7000 and ask to be transferred. Sincerely, /s/ Alec P. Tracy Alec P. Tracy cc:Ms. Kathleen Collins Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission Arthur M. Wang Chief Executive Officer GigaMedia Limited Quincy Tang Chief Financial Officer GigaMedia Limited Thomas Hui Chief Operating Officer GigaMedia Limited Lester Wong General Counsel GigaMedia Limited
